DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,184,609 B2 in view of Lim et al., (U.S. Pub. No. 2014/0226717 A1; see below for mapping of at least claim 1-7).
As per claim 1, 7, 13, Ko teaches an image decoding method performed by an image decoding apparatus (claim 1, col. 44 line 46-47; claim 7, 13), the method comprising: deciding whether an intra prediction mode of a current block is identical to an intra prediction mode included in a first MPM (Most Probable Mode) list (claim 1, 48-50, “deciding whether an intra prediction mode of a current block is identical to an intra prediction mode included in a first MPM (Most Probable Mode) list”); determining the intra prediction mode of the current block using the intra prediction mode include in the first MPM list in case the intra prediction mode of the current block is determined to be identical to the intra prediction mode included in the first MPM list (claim 1, col. 44 lines 51-55, “determining the intra prediction mode of the current block using the intra prediction mode included in the first MPM list in case the intra prediction mode of the current block is determined to be identical to the intra prediction mode included in the first MPM list”); determining the intra prediction mode of the current block using an intra prediction mode included in a second MPM list for the current block in case the intra prediction mode of the current block is determined to be not identical to the intra prediction mode included in the first MPM list (claim 1, col. 44 lines 57-62, “determining the intra prediction mode of the current block using an intra prediction mode included in a second MPM list in case the intra prediction mode of the current block is determined to be not identical to the intra prediction mode in the first MPM list”); wherein the second MPM list is configured based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of an upper block adjacent to the current block (claim 1, col. 44 lines to col. 45 lines 1-2; “wherein the second MPM list configured based on an intra prediction mode of a left block adjacent to the current block and an intra prediction mode of an upper block adjacent to the current block”); wherein the second MPM list comprise the intra prediction mode of the left block and the intra prediction mode of the upper block and two or more additional MPM candidates (claim 1, col. 45 lines 3-6, “wherein the second MPM list comprises the intra prediction mode of the left block and the intra prediction mode of the upper block and two or more additional MPM candidates”); wherein the two or more additional MPM candidates are derived based on the intra prediction mode of the left block and the intra prediction mode of the upper block in response to that the intra prediction mode of the left block is different from the intra prediction mode of the upper block (claim 1, col. 45 lines 7-13; “wherein the two or more additional MPM candidates are derived based on a minimum value and a maximum value of the intra prediction mode of the left block and a mode value of the intra prediction mode of the upper block in response to that the intra prediction mode of the left block is different from the intra prediction mode of the upper block”). Ko does not explicitly disclose generating a prediction block of the current block based on the determined intra prediction mode of the current block;  and generating a reconstructed block of the current block the prediction block of the current block.
However, Lim teaches generating a prediction block of the current block based on the determined intra prediction mode of the current block (abstract, [0010], [0017], [0110], and claim 16); and generating a reconstructed block of the current block by using the prediction block of the current block ([0017], and claim 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lim with Ko for the benefit of providing
Claim 2 of the instant application corresponds to claim 2 of Ko et al., (U.S. Pat. No. 11,184,609; claim 2). 
Claim 3 of the instant application corresponds to claim 3 of Ko  et al., (U.S. Pat. No. 11,184,609; claim 3). 
Claim 4 of the instant application corresponds to claim 4 of Ko et al., (U.S. Pat. No. 11,184,609; claim 4). 
Claim 5 of the instant application corresponds to claim 5 of Ko et al., (U.S. Pat. No. 11,184,609; claim 5).
Claim 6 of the instant application corresponds to claim 6 of Ko et al., (U.S. Pat.  No. 11,184,609; claim 6). 
Claim 8 of the instant application correspond to claim 8 of Ko et al., (U.S. Pat. No. 11,184,609; claim 8). 
Claim 9 of the instant application corresponds to claim 9 of Ko et al., (U.S. Pat. No. 11,184,609; claim 9). 
Claim 10 of the instant application corresponds to claim 10 of Ko et al., (U.S. Pat. No. 11,184,609; claim 10).
Claim 11 of the instant application corresponds to claim 11 of Ko et al., (U.S. Pat. No. 11,184,609; claim 11). 
Claim 12 of the instant application corresponds to claim 12 of Ko et al., (U.S. Pat. No. 11,184,609; claim 12).
Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 14 is related towards an image decoding method performed by an image decoding apparatus including the limitations “…determining whether an intra prediction mode of the plurality of sub-blocks in the current block is identical to one of intra prediction modes in the at least one MPM list; determining the intra mode of the current block among the intra prediction modes in the at least one of MPM list in response to that the intra prediction mode of the plurality of sub-blocks in the current bloc is identical to one of the intra prediction modes in the at least one of the MPM list..”  The examiner was unable to find art that explicitly anticipated or renders obvious the limitations as recited in claim 14. The closest art is directed towards Lee et al., (U.S. Pub. No. 2019/0222837; referenced as Lee’37). Lee discloses an MPM list may be made for each sub-block of the current block, using the intra prediction modes of a neighboring block of the current block. For example, if the current block is of size 8 x 8 and there four 4 x 4 sub-blocks, an MPM list may be made for each for each of the four sub-blocks, using the intra prediction mode of a neighbor block of the current block.  However, Lee fails to explicitly each the image decoding method as recited in claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486